PD-0240-15
                         •o. w-v-aii)R-Lk

STINER, DANIEL JACOB,                          IN THE    TEXAS    COURT

                (Petitioner)
VS.
                                               OF CRIMINAL APPEALS,


STATE,    OF TEXAS,                            AUSTIN,
                                                           mgfTOFCRlMWW APP-*"5
                                                         TEXWS
                (Respondent)
                                                                  MAY 04 20t5
                       PETITIONER'S MOTION TO SUSPEND
                                                             Abel Acosta, Cler*
                      REQUIREMENT OF ADDITIONAL COPIES



      Petitioner, DANIEL JACOB STINER, proceeding pro se in the
above styled and numbered cause, respectfully moves this court
to suspend T.R.A.P. RULE 9.3(b)(1) (Requirement of 11 as
                                                                 ttmw1
copies of PDR) pursuant to T.R.A.P. RULE 2. In sumo |vi
petitioner would show the following:                             uw Q4 2Q'^5

1. Petitioner, has timely filed a Petition For Di-scre,                    Clerk

 Review;



2. Petitioner, is indigent and unable to obtain representation
 from an attorney, nor does petitioner have any means of obtaining
 additional copies of his PDR, etc., due to his incarceration;


3. Petitioner, is.presently incarcerated at the Mark W. Stiles

 Unit, in Beaumont, Texas, (T.D.C.J.-I.D. )/ and is prohibited
 from obtaining copies of his PDR, etc., without a Court order

 requesting such;


4. Petitioner, believes his PDR has substantial merit, requiring
 this Court's review;

                                     1.
5. Pursuant to T.R.A.P. RULE 2, this Court has the authoritity
 to suspend T.R.A.P. RULE 9.3(b)(1) for good cause, as shown
 herein.


Executed on this         ~3 0     .day of Apn /         / 2015.
 /I/ fz^sl^
DANIEL JACOB STINER

3060 FM 3514 #1902902

BEAUMONT,   TEXAS,    77705

                      OATH AND CERTIFICATE OF SERVICE



   1> DANIEL J. STINER, do declare under the penalty of perjury
pursuant to TEX.CIV.P.REM. CODE, §132.001 - §132,003, that the

facts stated herein my Motion To Suspend Requirement of Additional
Copies are true and correct, and I futher certify that a true
and correct copy of said Motion was served on Respondent, and
the State Prosecutor, by U.S. Mail, postage prepaid, addressed
to: Ms. Katherine Warren            AND     State Prosecutor

    (Asst. Dist. Attny.)                    P.O. Box 12405

    1201 Franklin St, 6th Fl.               Austin, Texas, 78711
    Houston,    Texas,    77002


Executed on    this
                         3_£.     day of   ftp''"!      , 2015




DANIEL JACOB   STINER

3060 FM 3514 #1902902

BEAUMONT,   TEXAS,    77705